 

 

TL
(im

Case 1:20-cv-06503-LJL Document 7-10 Filed 08/18/20 Page 1 of 1

 

. Page 1 of 1
CRIMINAL COURT OF THE'CITY OF NEW YORK ~
COUNTY OF NEW YORK
- . FAMILY OFFENSE
THE PEOPLE OF THE STATE OF NEW YORK DEFENDANT/VICTIM
‘ast RELATIONSHIP: FORMER
aga GIRLFRIEND
; ; FELONY
Katherine Klein (F 42), ADA Ryan Lipes
Defendant. (212) 339-9593

 

 

Police Officer Angel Gonzalez, Shield #463 of the 6th Precinct, states as follows:

The defendant is charged with:

PL 155.35(1) Grand Larceny tn the Third Degree
(defendant #1: 1 count)

At the times and places described below in the County and State of New York,
the defendant stole property and the value of the property exceeded three thousand dollars.

The factual basis for this charge is as follows:

I am informed by Informant-1, of an address in New York County known to the
District Attorney's Office, that Informant-1 observed on her American Express credit card
charges between October 2, 2018 and November 7, 2018 for Hotels.com that were used to
book hotel rooms in Manhattan at various hotels totaling $11,719.78. These hotels included
the Maritime Hotel in Manhattan and the Marlton Hotel in Manhattan.

I reviewed documents from American Express showing that these charges were
used to book hotel rooms under the name "Kate Gladstone." The defendant stated in
substance to me that Gladstone is her maiden name.

Informant-1 stated to me that she was formerly in a relationship with the
defendant, but that Informant-1 did not give the defendant any permission or authority to

use this credit card number to make any purchases.

False statements made in this written instrument are punishable as a class A
misdemeanor pursuant to section 210.45 of the Penal Law, and as other crimes.

hb Lr Es 200 3

Police Officer Angel Gonzalez Date Time

 
